MURDOCK, Justice
(concurring specially).
The main opinion concludes that this case “does not fit squarely within the context of Ex parte Hodge[, 153 So.3d 734 (Ala.2014) ], where it was clear from the face of the complaint that the defendants were entitled to the relief they sought.” 212 So.3d at 183. I agree with this statement and, in particular, would note that in Ex parte Hodge this Court recognized an exception to the general rule disallowing mandamus review of the denial of a motion for a summary judgment where “it was clear from the face of the ... complaint,” 153 So.3d at 745, that the claim was barred by a statute of limitations. The application of a statute of limitations is not an issue in the present case.